



Exhibit 10.1


THIRD AMENDMENT AND LIMITED WAIVER TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS THIRD AMENDMENT AND LIMITED WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”) dated as of June 21, 2017, is by and among SIX FLAGS
ENTERTAINMENT CORPORATION, a Delaware corporation (the “Parent”), SIX FLAGS
OPERATIONS INC., a Delaware corporation (“Holdings”), SIX FLAGS THEME PARKS
INC., a Delaware corporation (the “Borrower”), the Subsidiary Guarantors listed
on the signature pages hereof, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below (the “Lenders”), and the Lenders party hereto.
R E C I T A L S
A.    The Borrower, Parent, Holdings, the Lenders, the Administrative Agent and
the other agents referred to therein are parties to that certain Amended and
Restated Credit Agreement dated as of June 30, 2015, as amended by that certain
First Amendment to Amended and Restated Credit Agreement, dated as of June 16,
2016 and that certain Second Amendment to Amended and Restated Credit Agreement,
dated as of December 20, 2016 (as further amended, restated, amended and
restated or otherwise modified from time to time prior to the date hereof, the
“Existing Credit Agreement”, and the Existing Credit Agreement as amended or
waived by this Amendment, the “Credit Agreement”), pursuant to which the Lenders
have made certain financial accommodations (subject to the terms and conditions
thereof) to the Borrower.
B.    Six Flags Concord LLC, a California limited liability company (“SF
Concord”), an indirect wholly-owned subsidiary of the Borrower, and EPR Parks,
LLC, a Delaware limited liability company (“Landlord”) are party to that certain
Waterworld Concord, California Sublease Agreement, dated as of April 24, 2017
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Concord Sublease Agreement” and the property leased by
SF Concord thereunder, the “Concord Leased Property”).
C.    SF Concord, as an indirect subsidiary of the Borrower, (a) is required,
pursuant to Section 8.6(b) of the Existing Credit Agreement, to enter into (and
record) a leasehold mortgage in favor of the Administrative Agent covering
certain real property leased by SF Concord, including the Concord Leased
Property, (b) is required, pursuant to Section 8.6(c) of the Existing Credit
Agreement, to guarantee the Obligations and grant a security interest to the
Administrative Agent in substantially all of SF Concord’s assets, property and
interests and (c) is prohibited, pursuant to Section 9.12 of the Existing Credit
Agreement, from entering into any agreement that, directly or indirectly,
prohibits or restrains the granting of Liens on its Property for the benefit of
the Administrative Agent and the Lenders.
D.    The Concord Sublease Agreement prohibits SF Concord from directly or
indirectly, creating or causing to be imposed, claimed or filed upon any of SF
Concord’s assets (including the Concord Leased Property) any Lien of any nature
whatsoever.


1

--------------------------------------------------------------------------------







E.     The Borrower has requested, and the Lenders party hereto and the
Administrative Agent have agreed, on the terms and conditions set forth herein,
(a) to make certain amendments to the Existing Credit Agreement and (b) to waive
the requirements of Section 8.6 and Section 9.12 of the Existing Credit
Agreement in respect of SF Concord and the Concord Leased Property.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Existing Credit Agreement.
Unless otherwise indicated, all article, schedule, exhibit and section
references in this Amendment refer to articles, schedules, exhibits and sections
of the Existing Credit Agreement.
Section 2.Amendments to Existing Credit Agreement. Subject to the satisfaction
or waiver in writing of each condition precedent set forth in Section 5 hereof,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Administrative Agent and the Lenders party
hereto hereby consent to the following amendments to the Existing Credit
Agreement:
2.1Amendments to Section 1.01 (Defined Terms).
(a)The definition of “Agreement” is hereby amended by replacing the words “and
the Second Amendment” before the period at the end thereof with the words “, the
Second Amendment and the Third Amendment”.
(b)The definition of “Applicable Margin” is hereby amended by deleting clause
(a) thereof in its entirety and replacing it with the following:
(a) (i) in the case of Tranche B Term Loans which are Base Rate Loans, 1.00% per
annum, and (ii) in the case of Tranche B Term Loans which are Eurocurrency
Loans, 2.00% per annum
(c)The definition of “Repricing Transaction” is hereby amended by replacing the
words “Second Amendment Effective Date” in each place they appear with the words
“Third Amendment Effective Date.”
(d)The definition of “Tranche B Term Loan Commitment” is hereby amended by (i)
replacing the word “or” immediately before the words “the Second Amendment” with
a comma and (ii) inserting the words “or the Third Amendment” immediately after
the words “the Second Amendment”.
(e)The following definitions are hereby added to Section 1.01 of the Credit
Agreement where alphabetically appropriate:
“Third Amendment”: the Third Amendment and Limited Waiver to Amended and
Restated Credit Agreement, dated as of June 21, 2017, by and among Holdings, the


2

--------------------------------------------------------------------------------





Parent, the Borrower, the Subsidiary Guarantors party thereto, the
Administrative Agent and the Lenders party thereto.
“Third Amendment Effective Date”: the Effective Date (as defined in the Third
Amendment), which, for the avoidance of doubt, is June 21, 2017.
2.2Amendment to Section 5.4 (Optional Prepayments). Section 5.4 of the Existing
Credit Agreement is hereby amended by replacing the words “Second Amendment
Effective Date” in each place they appear with the words “Third Amendment
Effective Date.”
Section 3.Limited Waiver under Existing Credit Agreement. Subject to the
satisfaction or waiver in writing of each condition precedent set forth in
Section 5 hereof, and in reliance on the representations, warranties, covenants
and agreements contained in this Amendment, the Administrative Agent and the
Lenders party hereto hereby (i) consent to the waiver of, solely with respect to
SF Concord and the Concord Leased Property, the requirement set forth in Section
8.6(b) of the Existing Credit Agreement for SF Concord to deliver a Mortgage and
the related deliverables in clauses (ii) through (v) of such Section with
respect to SF Concord’s right, title and interest in and to the Concord Leased
Property and (ii) if SF Concord is unable to obtain consent from Landlord to
waive the restrictions set forth in the Concord Sublease Agreement which
prohibit SF Concord from directly or indirectly, creating or causing to be
imposed, claimed or filed upon the Concord Leased Property, or SF Concord’s
assets, properties or income or any portion thereof, or upon the interest of
Landlord therein, any Lien of any nature whatsoever (the “Excluded SF Concord
Property”) after SF Concord’s use of commercially reasonable efforts to obtain
such waiver (it being understood that commercially reasonable efforts shall not
require the payment of additional amounts or require SF Concord to consent to
material amendments (as determined by SF Concord) to the Concord Sublease
Agreement), such waiver to be in form and substance reasonably satisfactory to
the Administrative Agent, (A) consent to the waiver of the requirement set forth
in Section 8.6(c) of the Existing Credit Agreement for SF Concord to grant a
security interest and Lien in its assets, property and interests that constitute
Excluded SF Concord Property, (B) agree that the Excluded SF Concord Property
shall be deemed to be “Excluded Assets” (as defined in and for all purposes of
the Guarantee and Collateral Agreement) and (C) agree that Section 9.12 of the
Existing Credit Agreement shall not apply to SF Concord with respect to the
Excluded SF Concord Property, in each case, until such time that such security
interest and Lien ceases to be prohibited by the Concord Sublease Agreement. The
foregoing waiver and agreements set forth above in this Section 3 shall be
limited precisely as written and relate solely to the waiver of, and agreements
to the modification to, the provisions of the Existing Credit Agreement and the
Guarantee and Collateral Agreement in the manner and to the extent described
above, and nothing in this Amendment shall be deemed to (y) constitute a waiver
of compliance by any Loan Party with respect to any other term, provision or
condition of the Existing Credit Agreement or any other instrument or agreement
referred to therein, or (z) prejudice any right or remedy that the
Administrative Agent or any Lender may have (except to the extent such right or
remedy was based upon existing defaults that will not exist after giving effect
to this Amendment) or may have in the future under or in connection with the
Credit Agreement or any other instrument or agreement referred to therein.
For so long as the Borrower shall not meet the requirements set forth in
Sections 8.6 and 9.12 of the Credit Agreement with respect to the Concord Leased
Property (without giving


3

--------------------------------------------------------------------------------





effect to the waiver set forth above in this Section 3), neither the Borrower
nor any Subsidiary shall permit to exist any valid Mortgage with respect to the
ground sub-leasehold interests of SF Concord in all or any portion of the
Concord Leased Property (or any other leasehold interest in the Concord Leased
Property hereafter acquired by SF Concord), other than Liens granted pursuant to
the Loan Documents.
Section 4.
Tranche B Term Loans.

4.1Subject to the terms and conditions set forth herein (i) each existing
Tranche B Term Loan Lender (collectively, the “Continuing Tranche B Term Loan
Lenders”) that executes and delivers a Lender Addendum (Cashless Roll) in the
form attached hereto as Exhibit A (a “Lender Addendum (Cashless Roll)”) agrees
to continue all (or such lesser amount as notified to such Lender by the
Administrative Agent prior to the Effective Date to give effect to any cash
prepayment of the Tranche B Term Loans to be made by the Borrower on the
Effective Date) of its existing Tranche B Term Loans outstanding immediately
before giving effect to this Amendment as a Tranche B Term Loan on the Effective
Date in a principal amount equal to such Continuing Tranche B Term Loan Lender’s
Tranche B Term Loan Commitment (as defined in the Credit Agreement) and (ii)
each Person (other than a Continuing Tranche B Term Loan Lender in its capacity
as such) (collectively, the “Additional Tranche B Term Loan Lenders”) that
executes and delivers a Lender Addendum (Additional Tranche B Term Loan Lender)
in the form attached hereto as Exhibit B (a “Lender Addendum (Additional Tranche
B Term Loan Lender)” and, together with a Lender Addendum (Cashless Roll), a
“Lender Addendum”) agrees to take by assignment on the Effective Date from one
or more Non-Consenting Lenders a principal amount of Tranche B Term Loans equal
to such Additional Tranche B Term Loan Lender’s Tranche B Term Loan Commitment
(as defined in the Credit Agreement). For purposes hereof, a Person shall become
a party to the Credit Agreement and a Tranche B Term Loan Lender as of the
Effective Date by executing and delivering to the Administrative Agent, on or
prior to the Effective Date, a Lender Addendum (Additional Tranche B Term Loan
Lender) in its capacity as a Tranche B Term Loan Lender. For the avoidance of
doubt, the existing Term Loans of a Continuing Tranche B Term Loan Lender must
be continued in whole and may not be continued in part unless otherwise notified
by the Administrative Agent prior to the Effective Date to give effect to any
cash prepayment of the Tranche B Term Loans to be made by the Borrower on the
Effective Date.
4.2Any Non-Consenting Lender whose Tranche B Term Loans are repaid or assigned
to one or more Additional Tranche B Term Loan Lender on the Effective Date in
accordance with this Amendment shall be entitled to the benefits of Section 5.14
of the Credit Agreement with respect thereto. The Continuing Tranche B Term Loan
Lenders hereby waive the benefits of Section 5.14 of the Credit Agreement with
respect to that portion of the Tranche B Term Loans of such Lender continued
hereunder.
4.3Notwithstanding anything herein to the contrary, the provisions of the Credit
Agreement with respect to indemnification, reimbursement of costs and expenses,
increased costs and break funding payments (other than to the extent waived
pursuant to Section 4.2) shall continue in full force and effect with respect
to, and for the benefit of, each existing Tranche B Term Loan Lender in respect
of such Lender’s existing Term Loans to the same extent expressly set forth
therein.


4

--------------------------------------------------------------------------------





4.4Notwithstanding anything in this Amendment to the contrary, the continuation
of existing Tranche B Term Loans may be implemented pursuant to other procedures
specified by the Administrative Agent, including by replacement of such existing
Tranche B Term Loans by a deemed repayment of such existing Tranche B Term Loans
of a Continuing Tranche B Term Loan Lender followed by a subsequent deemed
assignment to it of new Tranche B Term Loans in the same amount.
4.5For the avoidance of doubt, the Lenders hereby acknowledge and agree that, at
the sole option of the Administrative Agent, any Lender with existing Tranche B
Term Loans that are replaced as contemplated hereby (whether by assignment of
its Tranche B Term Loans to one or more Additional Tranche B Term Loan Lenders
or otherwise) shall, automatically upon receipt (or deemed receipt) of the
amount necessary to purchase such Lender’s existing Term Loans so replaced, at
par, and pay all accrued interest thereon, be deemed to have assigned such Loans
pursuant to a form of Assignment and Acceptance and, accordingly, no other
action by the Lenders, the Administrative Agent or the Loan Parties shall be
required in connection therewith. The Lenders hereby agree to waive any notice
requirements of the Credit Agreement in connection with the replacement of
existing Tranche B Term Loans contemplated hereby (whether by assignment of its
Tranche B Term Loans to one or more Additional Tranche B Term Loan Lenders or
otherwise).
Section 5.Conditions Precedent.
5.1Effectiveness. The amendments set forth in Section 2 of this Amendment, the
waivers set forth in Section 3 of this Amendment and the agreement of each
Tranche B Term Loan Lender that delivers a Lender Addendum to make (or be deemed
to have made) the extension of credit requested to be made by it on the date
hereof shall not become effective until the earliest date on or after June 21,
2017 (the “Effective Date”) on which each of the following conditions has been
satisfied (or waived in accordance with Section 12.1 of the Credit Agreement):
(a)Counterparts.    Administrative Agent shall have received (i) executed
counterparts of this Amendment from each of the Loan Parties and (ii) a Lender
Addendum, executed and delivered by a duly authorized officer of each of the
Additional Tranche B Term Loan Lenders and the Continuing Tranche B Term Loan
Lenders.
(b)No Default or Event of Default. As of the date hereof after giving effect to
this Amendment, no Default or Event of Default shall have occurred and be
continuing.
(c)Representations and Warranties.    Each of the Loan Parties does hereby
represent and warrant to the Lenders that, as of the date hereof after giving
effect to the amendments set forth in this Amendment, all of the representations
and warranties contained in each Loan Document to which it is a party are true
and correct in all material respects (except for such representations and
warranties that have a materiality or Material Adverse Effect qualification,
which shall be true and correct in all respects), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall be true and correct in all
material respects (except for such representations and warranties that have a
materiality or Material Adverse Effect qualification, which shall be true and
correct in all respects) as of such specified earlier date.


5

--------------------------------------------------------------------------------





(d)Fees. Subject to the terms and conditions of Section 12.5 of the Credit
Agreement, the Administrative Agent and the Lenders shall have received all fees
and other amounts due and payable on or prior to the Effective Date, or
substantially simultaneously with the effectiveness of this Amendment, including
to the extent invoiced at least one Business Day prior thereto, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid to the
Administrative Agent by the Borrower under the Credit Agreement.
(e)Required Lender Consent.    The Continuing Tranche B Term Loan Lenders and
any Revolving Credit Lenders that have executed and delivered a Lender Addendum
in the form attached hereto as Exhibit C shall constitute Required Lenders.
(f)Replacement of Non-Consenting Lenders.    Any existing Tranche B Term Loan
Lender that does not consent to this Amendment shall have been replaced or
terminated (or substantially concurrently with the effectiveness of this
Amendment shall be replaced or terminated) in accordance with Section 5.17 of
the Credit Agreement pursuant to the reallocations contemplated by Section 4
hereof.
Section 6.Miscellaneous.
6.1Confirmation. The provisions of the Loan Documents, as amended or waived by
this Amendment, shall remain in full force and effect in accordance with their
terms following the effectiveness of this Amendment.
6.2Ratification and Affirmation. Each of the undersigned does hereby adopt,
ratify, and confirm the Existing Credit Agreement and the other Loan Documents,
as amended and waived hereby, and its obligations thereunder. Each of the Loan
Parties hereby acknowledges, renews and extends its continued liability under,
each Loan Document to which it is a party and agrees that each Loan Document to
which it is a party remains in full force and effect, except as expressly
amended or waived hereby, notwithstanding the amendments and waivers contained
herein.
6.3Loan Document. This Amendment and each agreement, instrument, certificate or
document executed by the Borrower or any of its officers in connection therewith
are “Loan Documents” as defined and described in the Existing Credit Agreement
and all of the terms and provisions of the Loan Documents relating to other Loan
Documents shall apply hereto and thereto. On and after the Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended or otherwise modified by
this Amendment.
6.4Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Amendment by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.


6

--------------------------------------------------------------------------------





6.5NO ORAL AGREEMENT. THIS AMENDMENT, THE EXISTING CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
6.6GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
5.7    Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[signature pages follow]


7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


                        
SIX FLAGS ENTERTAINMENT CORPORATION,
as Parent


By: /s/ Marshall Barber
Name: Marshall Barber
Title: CFO
 
SIX FLAGS OPERATIONS INC.,
as Holdings




By: /s/ Marshall Barber
Name: Marshall Barber
Title: CFO


 
SIX FLAGS THEME PARKS INC.,
  as Borrower




By: /s/ Marshall Barber
Name: Marshall Barber
Title: CFO


 









































[Signature Page to Third Amendment and Limited Waiver to Amended and Restated
Credit Agreement]



--------------------------------------------------------------------------------





                        
FIESTA TEXAS, INC.
FUNTIME, INC.
FUNTIME PARKS, INC.
GREAT AMERICA LLC
GREAT ESCAPE HOLDING INC.
HURRICANE HARBOR GP LLC
HURRICANE HARBOR LP LLC
MAGIC MOUNTAIN LLC
PARK MANAGEMENT CORP.
PREMIER INTERNATIONAL HOLDINGS INC.
PREMIER PARKS HOLDINGS INC.
PREMIER PARKS OF COLORADO INC.
RIVERSIDE PARK ENTERPRISES, INC.
SF HWP MANAGEMENT LLC
SIX FLAGS AMERICA PROPERTY CORPORATION
SIX FLAGS GREAT ADVENTURE LLC
SIX FLAGS INTERNATIONAL DEVELOPMENT CO.
SIX FLAGS SERVICES, INC.
SIX FLAGS SERVICES OF ILLINOIS, INC.
SIX FLAGS ST. LOUIS LLC
SOUTH STREET HOLDINGS LLC
STUART AMUSEMENT COMPANY




By: /s/ Marshall Barber
Name: Marshall Barber
Title: CFO


 







































[Signature Page to Third Amendment and Limited Waiver to Amended and Restated
Credit Agreement]



--------------------------------------------------------------------------------





                        
HURRICANE HARBOR LP


By: Hurricane Harbor GP LLC,
its General Partner




By: /s/ Marshall Barber
Name: Marshall Barber
Title: CFO


 
SIX FLAGS AMERICA LP


By: Funtime, Inc.,
its General Partner




By: /s/ Marshall Barber
Name: Marshall Barber
Title: CFO
 




SIX FLAGS GREAT ESCAPE L.P.
GREAT ESCAPE THEME PARK L.P.
GREAT ESCAPE RIDES L.P.


By: Great Escape Holding Inc.,
their General Partner




By: /s/ Marshall Barber
Name: Marshall Barber
Title: CFO


 



 




[Signature Page to Third Amendment and Limited Waiver to Amended and Restated
Credit Agreement]



--------------------------------------------------------------------------------







                        
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, an Issuing Bank
and the Swing Line Lender




By: /s/ Patrick Levesque
   Name: Patrick Levesque
   Title: Director





































[Signature Page to Third Amendment and Limited Waiver to Amended and Restated
Credit Agreement]



--------------------------------------------------------------------------------






Exhibit A to
Third Amendment and Limited Waiver to
Amended and Restated Credit Agreement


LENDER ADDENDUM (CASHLESS ROLL)
June 21, 2017
Reference is made to the Amended and Restated Credit Agreement, dated as of June
30, 2015 (as amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of June 16, 2016, that certain Second Amendment to
Amended and Restated Credit Agreement dated as of December 20, 2016 and that
certain Third Amendment and Limited Waiver to Amended and Restated Credit
Agreement dated as of June 21, 2017 (the “Third Amendment”) and as further
amended, supplemented, restated, refinanced, replaced or otherwise modified from
time to time, the “Amended and Restated Credit Agreement”; unless otherwise
defined herein, terms defined therein being used herein as therein defined),
among Six Flags Entertainment Corporation, a Delaware corporation, Six Flags
Operations Inc., a Delaware corporation, Six Flags Theme Parks Inc., a Delaware
corporation, the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), Wells Fargo Bank, National
Association, as administrative agent, and the other agents named therein.
As provided in Section 4 of the Third Amendment, upon execution and delivery of
this Lender Addendum (Cashless Roll) by the undersigned, the Continuing Tranche
B Term Loan Lender named herein hereby agrees to continue its existing Tranche B
Term Loans outstanding immediately before giving effect to the Third Amendment
as a Tranche B Term Loan under the Amended and Restated Credit Agreement in a
principal amount equal to the Tranche B Term Loan Commitment set forth on the
signature pages hereto, effective as of the Effective Date (as defined in the
Third Amendment).
Upon execution and delivery of this Lender Addendum (Cashless Roll), the
undersigned hereby agrees and consents to all amendments, waivers and consents
in the Third Amendment (including the waiver in Section 3 thereof regardless of
whether any other amendments in the Third Amendment become effective).
THIS LENDER ADDENDUM (CASHLESS ROLL) SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Delivery of an executed signature page hereof by facsimile or electronic mail
transmission shall be effective as delivery of a manually executed counterpart
hereof.
[SIGNATURE PAGES FOLLOW]




    




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum
(Cashless Roll) to be duly executed and delivered by their proper and duly
authorized officers as of the date first set forth above.
Name of Institution:


_____________________________, as Lender


By:___________________________
Name:
Title:




For any Lender requiring a second signature line:






By:___________________________
Name:
Title:




Tranche B Term Loan Commitment:    $______________














[Signature Page to Third Amendment and Limited Waiver Lender Addendum (Cashless
Roll)]





--------------------------------------------------------------------------------






Exhibit B to
Third Amendment and Limited Waiver to
Amended and Restated Credit Agreement
LENDER ADDENDUM (Additional Tranche B Term Loan Lender)
June 21, 2017
Reference is made to the Amended and Restated Credit Agreement, dated as of June
30, 2015 (as amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of June 16, 2016, that certain Second Amendment to
Amended and Restated Credit Agreement dated as of December 20, 2016 and that
certain Third Amendment and Limited Waiver to Amended and Restated Credit
Agreement dated as of June 21, 2017 (the “Third Amendment”) and as further
amended, supplemented, restated, refinanced, replaced or otherwise modified from
time to time, the “Amended and Restated Credit Agreement”; unless otherwise
defined herein, terms defined therein being used herein as therein defined),
among Six Flags Entertainment Corporation, a Delaware corporation, Six Flags
Operations Inc., a Delaware corporation, Six Flags Theme Parks Inc., a Delaware
corporation, the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), Wells Fargo Bank, National
Association, as administrative agent, and the other agents named therein.
As provided in Section 4 of the Third Amendment, upon execution and delivery of
this Lender Addendum (Additional Tranche B Term Loan Lender) (this “Addendum”)
by the undersigned, the Additional Tranche B Term Loan Lender named herein
hereby takes by assignment from one or more Non-Consenting Lenders a principal
amount of Tranche B Term Loans equal to the Tranche B Term Loan Commitment set
forth on the signature pages hereto (such commitment, the “Assigned Interest”)
and, as a result, effective as of the Effective Date (as defined in the Third
Amendment), hereby becomes a Tranche B Term Loan Lender under the Amended and
Restated Credit Agreement.
Upon execution and delivery of this Lender Addendum (Additional Tranche B Term
Loan Lender), the undersigned hereby agrees and consents to all amendments,
waivers and consents in the Third Amendment (including the waiver in Section 3
thereof regardless of whether any other amendments in the Third Amendment become
effective).
The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Addendum and to consummate the transactions contemplated hereby and to become a
Lender under the Amended and Restated Credit Agreement, (ii) it is not a natural
person, a Disqualified Institution or a Defaulting Lender and otherwise meets
all the requirements to be an assignee under Section 12.6(b) of the Amended and
Restated Credit Agreement, (iii) from and after the date hereof, it shall be
bound by the provisions of the Amended and Restated Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Amended and Restated Credit Agreement, and has
received or has been accorded the opportunity to receive




--------------------------------------------------------------------------------





copies of the most recent financial statements delivered pursuant to Section 8.1
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Addendum and to purchase the Assigned Interest, (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Addendum and to purchase the Assigned
Interest, (vii) attached to the Addendum is any tax or other documentation
required to be delivered by it pursuant to the terms of the Amended and Restated
Credit Agreement, duly completed and executed by the undersigned, and (viii) is
not in possession of any information regarding any Loan Party, its assets, its
ability to perform its Obligations or any other matter that may be material to a
decision by any Term Loan Lender to participate in the transactions contemplated
hereby that has not previously been disclosed to the Administrative Agent and
the Lenders; (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender and (c) appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under the Amended and Restated
Credit Agreement and the other Loan Documents (including the Junior Lien
Intercreditor Agreement and Pari Passu Intercreditor Agreement) as are delegated
to or otherwise conferred upon the Administrative Agent, by the terms thereof,
together with such powers as are reasonably incidental thereto.
THIS LENDER ADDENDUM (Additional Tranche B Term Loan Lender) SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.
Delivery of an executed signature page hereof by facsimile or electronic mail
transmission shall be effective as delivery of a manually executed counterpart
hereof.
[SIGNATURE PAGES FOLLOW]




    










--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum
(Additional Tranche B Term Loan Lender) to be duly executed and delivered by
their proper and duly authorized officers as of the date first set forth above.
Name of Institution:


_____________________________, as Lender


By:___________________________
Name:
Title:




For any Lender requiring a second signature line:






By:___________________________
Name:
Title:




Additional Tranche B Term Loan Commitment:    $______________






[Signature Page to Third Amendment and Limited Waiver Lender Addendum
(Additional Tranche B Term Loan Lender)]



--------------------------------------------------------------------------------






Exhibit C to
Third Amendment and Limited Waiver to
Amended and Restated Credit Agreement


LENDER ADDENDUM (REVOLVING CREDIT LENDER)
June 21, 2017
Reference is made to the Amended and Restated Credit Agreement, dated as of June
30, 2015 (as amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of June 16, 2016, that certain Second Amendment to
Amended and Restated Credit Agreement dated as of December 20, 2016 and that
certain Third Amendment and Limited Waiver to Amended and Restated Credit
Agreement dated as of June 21, 2017 (the “Third Amendment”) and as further
amended, supplemented, restated, refinanced, replaced or otherwise modified from
time to time, the “Amended and Restated Credit Agreement”; unless otherwise
defined herein, terms defined therein being used herein as therein defined),
among Six Flags Entertainment Corporation, a Delaware corporation, Six Flags
Operations Inc., a Delaware corporation, Six Flags Theme Parks Inc., a Delaware
corporation, the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), Wells Fargo Bank, National
Association, as administrative agent, and the other agents named therein.
Upon execution and delivery of this Lender Addendum (Revolving Credit Lender) by
the parties hereto, the undersigned hereby agrees and consents to the limited
waiver set forth in Section 3 of the Third Amendment.
THIS LENDER ADDENDUM (REVOLVING CREDIT LENDER) SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Delivery of an executed signature page hereof by facsimile or electronic mail
transmission shall be effective as delivery of a manually executed counterpart
hereof.
[SIGNATURE PAGES FOLLOW]


    




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum
(Revolving Credit Lender) to be duly executed and delivered by their proper and
duly authorized officers as of the date first set forth above.
Name of Institution:


_____________________________, as Lender


By:___________________________
Name:
Title:




For any Lender requiring a second signature line:






By:___________________________
Name:
Title:












[Signature Page to Third Amendment and Limited Waiver Lender Addendum (Revolving
Credit Lender)]

